Crew III, J.
Appeal from a judgment of the County Court of Montgomery County (Aison, J.), rendered June 21, 1994, convicting defendant upon his plea of guilty of the crime of perjury in the first degree.
*932Defendant pleaded guilty to perjury in the first degree and a sentence of imprisonment was imposed. On appeal, he raises several arguments related to the sufficiency of his plea allocution. However, by failing to move to withdraw his plea or to vacate the judgment of conviction, defendant has failed to preserve his challenge to the plea allocution (see, People v Colon, 217 AD2d 725, 726). In any event, we have examined defendant’s claim that his guilty plea was not knowing and voluntary and find it to be without merit. Although defendant points out that his first language is not English, a Spanish interpreter was present at all stages of the proceedings and there is no evidence that defendant had any trouble understanding the interpreter (see, People v Mohammed, 208 AD2d 1118, lv denied 85 NY2d 941). Further, despite defendant’s arguments to the contrary, his answers to County Court’s thorough questions were not "unresponsive” but instead demonstrated that defendant fully comprehended the nature of the proceedings and knowingly entered his plea (see, supra; People v Slack, 177 AD2d 754, 755, lv denied 79 NY2d 953).
Defendant’s remaining arguments have been examined and found to be unpersuasive.
Mikoll, J. P., Mercure, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.